               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,               3:17-cr-00448-BR

          Plaintiff,                    OPINION AND ORDER


v.

STEVEN WAYNE NEWMAN,

          Defendant.


SCOTT ASPHAUG
Acting United States Attorney
GARY Y. SUSSMAN
1000 S.W. Third Avenue
Suite 600
Portland, Oregon 97204-2902
(503) 727-1000

          Attorneys for Plaintiff

LISA HAY
Federal Public Defender
RYAN COSTELLO
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, OR 97204
(503) 326-2123

          Attorneys for Defendant


1 - OPINION AND ORDER
BROWN, Senior Judge.

     This matter comes before the Court on Defendant Steven Wayne

Newman’s Motion (#58) to Reduce Sentence Pursuant to 18 U.S.C.

§ 3583(c)(1)(A)(i)(Compassionate Release).   The Court concludes

the record is sufficiently developed, and, therefore, oral

argument would not be helpful to resolve this Motion.   For the

reasons that follow, the Court DENIES Defendant's Motion.



                           BACKGROUND

     On December 13, 2017, Defendant was charged in an Indictment

with one count of Distribution of Child Pornography in violation

of 18 U.S.C. § 2252A(a)(2) and (b)(1) and one count of Possession

of Child Pornography in violation of 18 U.S.C. § 2252A(a)(5)(B)

and (b)(2).

     The government describes the criminal conduct underlying the

Indictment as follows:

          In 2016, investigators from four separate federal
          and local law enforcement agencies downloaded
          child pornography via a peer-to-peer file sharing
          network from a computer later traced back to
          defendant. An FBI task force agent downloaded ten
          files from defendant’s computer, four of which
          contained child pornography, including depictions
          of prepubescent children engaging in sexually
          explicit conduct with adults and with each other.
          A Linn County Sheriff’s detective downloaded 91
          videos and 426 images of child pornography,
          including images involving bondage, bestiality,
          and other sadistic activities. Investigators from
          the Albany Police Department and the Benton County
          Sheriff’s Office also downloaded child pornography
          from defendant.

2 - OPINION AND ORDER
          On January 10, 2017, FBI agents executed a search
          warrant at defendant’s residence. They seized a
          Dell laptop computer and a Seagate external hard
          drive, both of which contained child pornography.
          Agents found 212 videos and 665 images of child
          pornography on the two devices. BitTorrent file
          sharing software installed on the laptop had been
          run 272 times, most recently on the day before
          agents executed the warrant.

Gov’t Resp. to Def.’s Mot. to Reduce Sentence at 1-2.

     On September 18, 2018, Defendant pled guilty pursuant to a

Plea Agreement to the count of Distribution of Child Pornography.

     On January 15, 2019, the Court sentenced Defendant to a 60-

month term of imprisonment and five years of supervised release.

     On February 25, 2021, Defendant filed a Motion (#58) to

Reduce Sentence Pursuant to 18 U.S.C. § 3583(c)(1)(A)(i)

(Compassionate Release).

     The Court took Defendant’s Motion under advisement on

May 19, 2021.



                           DISCUSSION

     Defendant is currently housed at FCI Englewood and has a

projected release date of April 18, 2023.   Defendant moves for an

order reducing his sentence to time served on the grounds that he

suffers from serious medical conditions and that he will not be a

danger to the community.

I.   FSA Compassionate-Release Standards

     “‘[A] judgment of conviction that includes [a sentence of


3 - OPINION AND ORDER
imprisonment] constitutes a final judgment’ and may not be

modified by a district court except in limited circumstances.”

Dillon v. United States, 560 U.S. 817, 824–25 (2010)(quoting 18

U.S.C. § 3582(b)).   Compassionate release is an exception in

extraordinary cases.

     “For over thirty years, under the original statute, only the

BOP Director could file a § 3582(c)(1)(A) motion for a sentence

reduction on a defendant's behalf.   However, as part of the First

Step Act of 2018, [FSA] Congress amended § 3582(c)(1)(A) to allow

a defendant to seek a reduction directly from the court.”    United

States v. Aruda, 993 F.3d 797, 799 (2021).   Specifically, the FSA

amended 18 U.S.C. § 3582(c)(1)(A) to provide:

          [T]he court . . . upon motion of the defendant
          after the defendant has fully exhausted all
          administrative [remedies] or the lapse of 30 days
          from the receipt of such a request by the warden
          of the defendant's facility, whichever is earlier
          may reduce the term of imprisonment . . . after
          considering the factors set forth in section
          3553(a) to the extent that they are applicable, if
          it finds that–

               (i) extraordinary and compelling reasons
          warrant such a reduction

                                 * * *

          and that such a reduction is consistent with
          applicable policy statements issued by the
          Sentencing Commission.

FSA, 132 Stat. 5194, Pub. L. No. 115-391 (2018)(emphasis added).

Congress, however, did not provide any “statutory definition of

‘extraordinary and compelling reasons.’   Instead, Congress stated

4 - OPINION AND ORDER
. . . the Sentencing Commission, ‘in promulgating general policy

statements regarding the sentencing modification provisions in

section 3582(c)(1)(A) of title 18, shall describe what should be

considered extraordinary and compelling reasons for sentence

reduction.’”    Aruda, 993 F.3d at 800.

     Application Note 1 to United States Sentencing Guidelines

(U.S.S.G.) § 1B1.13 sets out the Sentencing Commission’s

policy statement regarding “[r]eduction[s] in [t]erm[s] of

[i]mprisonment Under 18 U.S.C. § 3582(c)(1)(A)” as follows:

           1.    Extraordinary and Compelling Reasons.-
                 . . . extraordinary and compelling reasons
                 exist under any of the circumstances set
                 forth below:

                 (A) Medical Condition of the Defendant.--

                                     * * *

                      (ii) The defendant is--

                           (I) suffering from a serious
                           physical or medical condition,

                                     * * *

                 that substantially diminishes the ability of
                 the defendant to provide self-care within the
                 environment of a correctional facility and
                 from which he . . . is not expected to
                 recover.

That policy statement also requires the court to consider whether

the defendant is “a danger to the safety of any other person or

to the community, as provided in 18 U.S.C. § 3142(g)” when a

defendant satisfies the requirements of § 1B1.13(1).   U.S.S.G.


5 - OPINION AND ORDER
§ 1B1.13(2).   The Sentencing Commission, however, “has not

updated § 1B1.13 since the [FSA] amended § 3582(c)(1)(A).     The

current version of § 1B1.13 refers only to motions filed by the

BOP Director, and does not reference motions filed by a defendant

as now allowed under § 3582(c)(1)(A).”    Aruda, 993 F.3d at 800.

     After the FSA amended § 3582(c)(1)(A) district courts across

the country were split on whether § 1B1.13(1) was an “applicable

policy statement[] issued by the Sentencing Commission” as to

motions for compassionate release filed by defendants rather than

by the BOP.    The Ninth Circuit addressed this split in Aruda:

          (1) the text of § 3582(c)(1)(A) . . . only
          requires courts to consider “applicable” policy
          statements by the Sentencing Commission; (2) the
          text of U.S.S.G. § 1B1.13, . . . begins “[u]pon
          motion of the Director of the Bureau of Prisons”;
          (3) the text of Application Note 4 to § 1B1.13,
          . . . states . . . “[a] reduction under this
          policy statement may be granted only upon motion
          by the Director of the Bureau of Prisons pursuant
          to 18 U.S.C. § 3582(c)(1)(A)”; (4) the text of
          Application Note 1(D) to § 1B1.13, . . . is a
          catch-all provision allowing only the “Director of
          the Bureau of Prisons” to determine “other”
          extraordinary and compelling reasons; and (5) the
          legislative history of the First Step Act's
          compassionate-release amendment . . . sought to
          expand and expedite compassionate-release motions
          because they had seldom been brought by the BOP.

Aruda, 993 F.3d at 801 (citations omitted).   Ultimately the Ninth

Circuit concluded “the Sentencing Commission has not yet issued a

policy statement applicable to § 3582(c)(1)(A) motions filed by a

defendant,” and, therefore, “the current version of U.S.S.G.

§ 1B1.13 is not an ‘applicable policy statement[ ]’ for 18 U.S.C.

6 - OPINION AND ORDER
§ 3582(c)(1)(A) motions filed by a defendant.”    Id. at 802.    The

Ninth Circuit, however, concluded the “Sentencing Commission's

statements in U.S.S.G. § 1B1.13 may inform a district court's

discretion for § 3582(c)(1)(A) motions filed by a defendant, but

they are not binding.”    Id. (citing United States v. Gunn, 980

F.3d 1178, 1180 (7th Cir. 2020)).    Pursuant to Aruda this Court

concludes the policy statement in U.S.S.G. § 1B1.13 is merely

advisory rather than mandatory in the context of motions for

compassionate release brought pursuant to § 3582(c)(1)(A) by

defendants rather than by the BOP.    This Court, therefore, will

only consider the criteria set out in § 1B1.13 as advisory when

evaluating Defendant’s Motion for Compassionate Release.

II. The Court’s Authority to Modify Defendant’s Sentence

       As noted, “‘[a] judgment of conviction that includes [a

sentence of imprisonment] constitutes a final judgment’ and may

not be modified by a district court except in limited

circumstances.”    Dillon, 560 U.S. at 824–25 (quoting 18 U.S.C.

§ 3582(b)).    See also United States v. Penna, 319 F.3d 509, 511

(9th Cir. 2003)(courts generally may not correct or modify a

prison sentence after it has been imposed unless expressly

permitted by statute or by Federal Rule of Criminal Procedure

35).    As also noted, the FSA provides a limited exception for

courts to modify a final judgment of conviction “upon motion of

. . . the defendant after the defendant has fully exhausted all


7 - OPINION AND ORDER
administrative [remedies].”   18 U.S.C. § 3582(c)(1)(A).

     The parties agree Defendant has exhausted his administrative

remedies:   On July 27, 2020, Defendant submitted a request for

compassionate release to the Warden of FCI Englewood, and on

July 29, 2020, the Warden denied Defendant’s request.

     The Court also concludes on this record that it has the

authority to decide Defendant’s Motion pursuant to the FSA.

III. Defendant’s Medical Condition

     Defendant asserts he has serious medical conditions within

the meaning of U.S.S.G. § 1B1.13(1)(A).

     As noted, an extraordinary or compelling reason for

compassionate release exists when a defendant is “suffering from

a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which

he or she is not expected to recover.”    Application Note to

U.S.S.G. § 1B1.13(1)(A).

     Defendant notes there have been confirmed cases of COVID-19

at FCI Englewood.   Defendant asserts he falls into the category

of inmates who are at a heightened risk of serious illness from

COVID-19 because he is 53 years old and has “an enlarged

prostrate [sic] with lower urinary tract symptoms, mixed hyper-

lipidemia, and chronic rightsided lower back pain with

right-sided sciatica and degenerative lumbar disc disease.”


8 - OPINION AND ORDER
Def.’s Mot. at 2.    In addition, Defendant notes he contracted

COVID-19 in December 2020, and as of January 10, 2021, he

continues to experience shortness of breath and fatigue.

     The government does not dispute there have been confirmed

cases of COVID-19 at FCI Englewood in the past, but there were

not any confirmed cases of COVID among inmates as of June 21,

2021.   See https://www.bop.gov/coronavirus/.   The government also

notes Defendant does not allege and the record does not reflect

he suffers from any condition identified by the Centers for

Disease Control (CDC) that creates an increased risk of severe

illness from COVID-19.    See People with Certain Medical

Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last

visited June 21, 2021).    In addition, the government points out

Defendant has already had and recovered from COVID-19, and

Defendant’s prison medical record reflects he was discharged from

COVID-19 isolation on December 13, 2020, at which time he was

symptom free and had an oxygen-saturation rate of 100%.     Gov’t

Resp., Ex. B at 8.    The government, therefore, asserts

Defendant’s health conditions do not satisfy the extraordinary

and compelling standard for compassionate release.

     The government also notes Defendant was offered the Moderna

COVID-19 vaccine on March 24, 2021, but he refused it.      The Ninth

Circuit has not addressed whether an individual who has been


9 - OPINION AND ORDER
offered and refused a CVOID–19 vaccination can satisfy the

extraordinary and compelling standard.   Judges in this

District as well as other district courts in the Ninth

Circuit, however, have declined to grant requests for

compassionate release to individuals who have refused COVID-19

vaccines.   See, e.g., United States v. Barraza-Macias,

No. 3:12-CR-00392-MO-4, 2021 WL 2000241, at *1 (D. Or. May 19,

2021)(“Mr. Barraza-Macias's argument in favor of release is

significantly undercut by the fact that he was offered and

refused a vaccine that has so far proven to be highly effective

at preventing severe illness and death.”)(citing When You've Been

Fully Vaccinated, CDC, https://www.cdc.gov/coronavirus/2019-ncov/

vaccines/fully-vaccinated.html)); United States v. Olmstead,

No. 6:17-CR-00101-AA, 2021 WL 1854647, at *2 (D. Or. May 10,

2021)(denying the defendant’s motion for compassionate release

noting “there are no documented cases of COVID-19 at FCI Herlong

and . . . Olmstead was offered the vaccine but he declined to

take it.”); United States v. Richmond, No. 1:14-CR-00171-NONE,

2021 WL 2337626, at *6 (E.D. Cal. June 8, 2021)(“In cases [when]

an inmate cites the risk of contracting COVID-19 as a basis for

relief but refuses to receive a vaccine, courts across the

country have nearly uniformly denied compassionate release

because such refusal undercuts [an inmate's] fear of

infection.”)(citations omitted)); United States v. Cao,


10 - OPINION AND ORDER
No. 3:18-CR-00059-SLG, 2021 WL 1792056, at *1 (D. Alaska May 5,

2021)(denying the defendant’s request for compassionate release

noting “the medical records do not support Mr. Cao's assertion as

to the severity of his medical condition,” and he “was offered,

and refused, the COVID-19 vaccine.”); United States v. Del

Rosario Martinez, No. 19CR5218-MMA, 2021 WL 956158, at *3 (S.D.

Cal. Mar. 10, 2021)(denying the defendant’s motion for

compassionate release noting “Defendant's vaccination

significantly mitigates the risk that [s]he will contract

COVID-19, much less become seriously ill.”)(quotations omitted));

United States v. Baeza-Vargas, No. CR1000448010PHXJAT, 2021 WL

1250349, at *3 (D. Ariz. Apr. 5, 2021)(“Judges of this Court, as

well as others around the country, have ruled with consistency

that an inmate's denial of a COVID-19 vaccination weighs against

a finding of extraordinary and compelling circumstances.”)

(collecting cases)).   The Court finds the reasoning of these

cases is persuasive.

     In addition, as noted, Defendant contracted COVID-19 and had

lingering effects in January 2021.   It is unclear, however,

whether contracting COVID-19 in combination with the possible

risk of reinfection is sufficient to establish that extraordinary

and compelling reasons exist to justify compassionate release.

The Ninth Circuit has not addressed this issue, and district

courts within the Ninth Circuit are split on the question.     Some


11 - OPINION AND ORDER
courts have “err[ed] on the side of caution to avoid potentially

lethal consequences” because “the science is unclear on whether

reinfection is possible.”   United States v. Yellin, No. 3:15-

cr-3181-BTM-1, 2020 WL 3488738, at *13 (S.D. Cal. June 26, 2020)

(finding extraordinary and compelling reasons existed when a

COVID-positive inmate, who did not develop severe symptoms,

suffered from a combination of medical conditions that placed him

at risk of serious complications from COVID-19).    See also United

States v. Hanson, No. 6:13-cr-00378-AA-1, 2020 WL 3605845, at *4

(D. Or. July 2, 2020)(“[T]here is no current scientific evidence

to indicate that a ‘recovered’ COVID-19 patient is immune from

reinfection, as several courts have recently acknowledged. . . .

[T]he Court remains concerned about FCI Terminal Island's ability

to provide adequate care in light of defendant's complex medical

needs.   The Court is not convinced that FCI Terminal Island has

been successfully mitigating the risk of reinfection, given the

high numbers of infected inmates and Defendant's own contraction

of the virus.”).   Other courts, however, have taken the position

that uncertainty surrounding the danger of reinfection “cuts

against compassionate release” in part because it is the

defendant's burden to establish that extraordinary and compelling

reasons exist to justify compassionate release.    See, e.g.,

United States v. Molley, No. CR15-0254-JCC, 2020 WL 3498482,

at *3 (W.D. Wash. June 29, 2020); United States v. Ieremia,


12 - OPINION AND ORDER
No. 16-CR-00744-DKW-1, 2021 WL 67313, at *3-*4 (D. Haw. Jan. 7,

2021)(“[The defendant] has already contracted and recovered from

COVID-19.   While the Court recognizes that some reinfections are

expected, the CDC explains that reinfections remain rare.    In

short, the Court agrees with the Government:   While no one is

claiming that it is impossible to contract COVID-19 a second time

— there are a few known examples around the globe — the evidence

currently available indicates that it is at least unlikely.    A

rare chance of contracting a virus once recovered from . . . does

not meet the bar for an extraordinary and compelling reason

warranting release.”)(quotations omitted)); United States v.

Rios-Ayon, No. 1:16-CR-00096-NONE, 2020 WL 7646408, at *6 (E.D.

Cal. Dec. 23, 2020)(“More fundamentally, aside from citing the

risk of reinfection from COVID-19 (which is speculative), nothing

in the record before this court supports a contention that

defendant is actually hindered in providing ‘self-care’ at FCI

Victorville.”).

     The Court notes the CDC has found “[c]ases of reinfection

with COVID-19 have been reported, but remain rare.”   Https://www.

cdc.gov/coronavirus/019-cov/ your-health/reinfection.html.    This

Court has already found the reasoning of Ieremia to be persuasive

and adopted it in United States v. Williams, 3:10-cr-00440-BR,

Opinion and Order (#41) at 13 (Mar. 9, 2021)(“The Court,

therefore, concludes a “rare chance of contracting a virus once


13 - OPINION AND ORDER
recovered from . . . does not meet the bar for an extraordinary

and compelling reason warranting release.”).

     Here Defendant is not in the age group that is considered to

be at increased risk of severe illness from COVID-19.    In

addition, the Court finds persuasive the reasoning in the above

cases regarding individuals who contracted and recovered from

COVID-19 and/or who have refused a COVID-19 vaccination.

Accordingly, on this record the Court concludes Defendant has not

established an extraordinary or compelling reason for

compassionate release exists in this case.   The Court, therefore,

DENIES Defendant’s Motion to Reduce Sentence.

     Because the Court has concluded Defendant has not

established he suffers from a sufficiently serious medical

condition, the Court does not address whether Defendant would be

a danger to the community if he were released.



                             CONCLUSION

     For these reasons, the Court DENIES Defendant’s Motion (#58)

to Reduce Sentence Pursuant to 18 U.S.C. § 3583(c)(1)(A)(i)

(Compassionate Release).

     IT IS SO ORDERED.

     DATED this 24th day of June, 2021.

                            s/ Anna J. Brown
                           ANNA J. BROWN
                           United States Senior District Judge


14 - OPINION AND ORDER
